COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Juan Enriquez v. Ahmed A. Morsy M.D.

Appellate case number:   01-22-00622-CV

Trial court case number: 18-CV-0884

Trial court:             10th District Court of Galveston County

        Appellant, Juan Enriquez, has filed an Unsworn Declaration of Inability to Pay in this
Court. The application was not completed on the proper form and did not supply the information
required by the Texas Supreme Court to obtain indigency status. If appellant claims an inability
to afford payment of filing fees and other fees assessed by the appellate court, the attached
Statement of Inability to Afford Costs must also be completed and filed in this Court. See TEX.
R. APP. P. 20.1(a), (c), comment.
       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss _________
                             Acting individually 

Date: September 27, 2022